Citation Nr: 0834578	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  05-41 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for pes planus, 
and if so, whether entitlement to service connection is 
warranted. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1973 to March 
1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional 
Office (RO).

By history, it is noted that in June 1976 the RO denied the 
veteran's claim of entitlement to service connection for pes 
planus.  The veteran did not appeal the determination; thus, 
it became final.  In November 2004, it received a claim to 
reopen the matter.  Although the RO did not reopen the claim 
in the April 2005 rating decision, the Board is required to 
consider whether new and material evidence had been 
presented, and then if so, the merits of the claim can be 
considered.  The Board will make an initial determination as 
to whether evidence that is "new and material" has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed Cir. 
2001).  

In the veteran's substantive appeal, he requested a hearing 
before a member of the travel board.  The veteran was 
afforded a travel Board hearing on May 15, 2008.  At the time 
of the hearing, the veteran submitted evidence and a written 
waiver, waiving a review of this evidence by the RO.  
Therefore, the Board has the jurisdiction to consider the new 
evidence pursuant to 38 C.F.R. § 20.1304(c). 

Additionally, in a letter dated in May 2008 the veteran 
withdrew his claim for entitlement to an increased rating for 
scarlet fever.  Therefore, the issue before the Board is as 
presented on the title page. 

The issue of entitlement to service connection for pes planus 
is addressed in the REMAND portion of the decision and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.



FINDINGS OF FACT

1.  Service connection for pes planus was denied in a June 
1976 rating decision.  The veteran did not appeal the 
decision and the decision became final.

2.  Evidence received since the June 1976 rating decision is 
not cumulative or redundant and relates to an unestablished 
fact necessary to substantiate the claim of entitlement to 
service connection for pes planus.


CONCLUSION OF LAW

The evidence added to the record since the RO's June 1976 
decision, denying the claim of entitlement to service 
connection for pes planus, is new and material and the claim 
is reopened.  38 U.S.C.A. §§ 5103(a), 5103A, 5108, 7105(c) 
(West 2002); 38 C.F.R. §§ 3.156, 3.159, 20.1103 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Law and Regulations 

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108.  The 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  
38 C.F.R. § 3.156(a) (2007).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

II.  Analysis

In the June 1976 rating decision, the RO denied the claim for 
entitlement to service connection for pes planus on the basis 
that there was no evidence that the veteran's pre-existing 
pes planus was aggravated during service.  See generally 
38 U.S.C.A. §§  1110, 1153; 38 C.F.R. §§ 3.303, 3.306.  The 
relevant evidence of record at the time of the decision 
consisted of service treatment records and the veteran's DD-
214.  He was notified of the decision in June 1976.  The 
veteran did not file an appeal and the June 1976 rating 
decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  

In November 2004, the veteran submitted a new claim for pes 
planus.  In order to reopen this claim, new and material 
evidence must be submitted.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.  

The evidence submitted since the June 1976 rating decision 
includes a VA examination from January 2005, the veteran's 
medical board report, a lay statement from the veteran's wife 
dated in April 2006, VA treatment records from Portland, 
Oregon dated in 2007, a letter from the veteran's supervisor 
dated in April 2008, a letter from the veteran's podiatrist 
dated in April 2008, a warranty for the veteran's custom 
molded arch support, information from the internet on pes 
planus, and receipts from massage therapy.  

The Board finds the letter from the veteran's podiatrist to 
be new evidence, as it has not been previously submitted to 
agency decisionmakers, and is neither cumulative nor 
redundant.  This evidence is material because it relates to a 
fact necessary to substantiate the claim and it raises a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for pes planus.  The letter 
from the veteran's podiatrist attributes the aggravation of 
his foot disability to activity and training while in 
service.  This additional evidence raises a reasonable 
possibility of substantiating the claim, because it provides 
competent evidence of possible in service aggravation.  Thus, 
this evidence is new and material.

In conclusion, the Board finds that the evidence received 
since the June 1976 rating decision is new and material, and 
the claim of entitlement to service connection for pes planus 
is reopened.

III.  Duty to Notify and Assist 

With regard to new and material evidence claims, the VCAA 
requires notice of the evidence needed to reopen the claim as 
well as the evidence to establish the underlying benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The 
veteran received Kent notice in a January 2005 letter.  As 
discussed above, the matter has been reopened.  See Bernard 
v. Brown, 4 Vet. App. 384, 393 (1993).  





ORDER

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for pes planus. 


REMAND

A veteran is presumed to be in sound condition when examined 
and accepted into service except for defects or disorders 
noted at that time.  38 U.S.C.A. § 1111.  The presumption is 
rebutted where clear and unmistakable evidence demonstrates 
that the injury or disease existed before acceptance and 
enrollment and was not aggravated by such service.  "[T]he 
Government must show clear and unmistakable evidence of both 
a preexisting condition and a lack of in-service aggravation 
to overcome the presumption of soundness . . ." Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); VAOPGCPREC 3-
2003 (July 16, 2003) (cited at 69 Fed. Reg. 25,178 (May 5, 
2004)).

The veteran's entrance examination notes that the veteran had 
flat feet prior to service and the veteran indicated that he 
had a history of foot trouble.  However, the examiner marked 
the veteran's feet as normal during his clinical evaluation.  
The veteran asserts that his pes planus worsened as a result 
of his duties while in service.  He testified that his pes 
planus was asymptomatic before service and that his symptoms 
were mild upon entrance into service.  

During service, the treatment records show repeated 
complaints of foot pain and in December 1975, the veteran was 
given arch supports.  In January 1976, the veteran stated 
that he received no relief from his painful symptoms and 
requested a limited profile.  The veteran's separation 
medical board report shows that the veteran was aware of his 
pes planus for most of his life and required treatment in the 
past for arch supports.  The examiner stated that the 
veteran's feet demonstrated a second degree loss of the long 
plantar arch.  The veteran was found to be unfit for duty and 
the examiner indicated that the veteran's disability was not 
aggravated by his service.

In April 2008, the veteran's podiatrist states that the 
veteran appears to have a foot condition that was aggravated 
by activity and training while in service.  He went on to 
state that the veteran currently demonstrates arthritic 
changes in his feet that are degenerative in nature.

A VA examination is needed in order to determine whether the 
veteran's pes planus was aggravated by his service.  The 
podiatrist does not address whether the veteran's pes planus 
increased in service and if so, whether it was beyond the 
natural progression of the disorder.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran a VA examination 
in order to determine the nature of the 
veteran's pes planus.  After examination 
of the veteran and a review of the entire 
record, the examiner should opine as to 
whether the veteran's pre-existing 
bilateral pes planus increased in 
severity during service and if so, 
whether such increase in severity 
represented the natural progression of 
the disorder, or was beyond the natural 
progress of the disorder (representing a 
permanent worsening of the disability in 
question).  The rationale for any 
conclusion reached should be provided. 

2.  After completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the SOC, the AMC/RO must 
readjudicate the veteran's claim.  If 
the claim remains denied, the AMC/RO 
should issue an appropriate SSOC and 
provide an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


